t c no united_states tax_court northern california small_business assistants inc petitioner v commissioner of internal revenue respondent docket no filed date p is a california corporation that operates a medical marijuana dispensary legally under california law r argues that p is subject_to the limitations of sec_280e which disallows all deductions for a business that consists of trafficking in a controlled substance within the meaning of schedule i or ii of the controlled substances act p argues that sec_280e imposes a gross_receipts tax as a penalty in violation of u s const amend viii further p argues even if sec_280e is constitutional it only bars ordinary and necessary business deductions under sec_162 and does not apply to other distinct sections of the i r c finally p argues that it is not subject_to sec_280e because its business legally operated under california law does not consist of trafficking in a controlled substance held sec_280e is not a penalty provision and therefore does not violate the prohibition on excessive fines in u s const amend viii held further sec_280e is not limited to deductions claimed under sec_162 but applies to bar all deductions claimed by p held further p has provided no compelling argument to overrule our precedent holding that sec_280e applies to businesses operating legally under state law notwithstanding its use of the word trafficking robin lesley klomparens douglas l youmans christian a speck and matthew d carlson for petitioner patsy a clarke and melissa d lang for respondent opinion goeke judge this case is before the court on petitioner’s motion for partial summary_judgment filed pursuant to rule to which respondent objects respondent determined a deficiency in petitioner’ sec_2012 income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner argues that sec_280e--which bars deductions for a business that 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure traffics in a controlled substance--as applied in this case is invalid for the reasons stated herein we will deny petitioner’s motion background the relevant facts are not in dispute petitioner is a california corporation solely owned by dona ruth frank petitioner and ms frank jointly own additional california entities on date respondent issued a notice_of_deficiency to petitioner for it sec_2012 tax_year determining adjustments related to income and expenses from passthrough entities on date petitioner timely filed a petition with this court respondent’s notice_of_deficiency asserts in part you operated a medical marijuana dispensary thus it is determined that your business consists of trafficking in marijuana a controlled substance within the meaning of schedule i or ii of the controlled substance sic act accordingly you are subject_to the limitations of sec_280e which disallows all deductions or credits paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business that consists or sic trafficking in controlled substance sic petitioner does not dispute that its business consists of operating a medical marijuana dispensary however petitioner contends that its operations are legal under california state law on date petitioner filed its motion for partial 2respondent further determined deficiencies related to petitioner’s cancellation of debt income prior year passive_activity_losses and constructive dividends those determinations are not relevant for the present motion summary_judgment pending before the court in which it alleges that sec_280e imposes a gross_receipts tax as a penalty in violation of the eighth amendment to the constitution eliminates only ordinary and necessary business deductions under sec_162 and does not apply to other distinct sections of the code and does not apply to marijuana businesses legally operated under state law we reject each of petitioner’s arguments and will deny its motion for partial summary_judgment i summary_judgment discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment may be granted only if it is demonstrated that there is no genuine dispute as to any material fact and a decision can be rendered as a matter of law see rule b 98_tc_518 aff’d 17_f3d_965 7th cir a partial adjudication may be made which does not dispose_of all issues in the case rule b when considering a motion for summary_judgment we view all facts and inferences in the light most favorable to the nonmoving party 85_tc_527 therefore we will view respondent’s allegations as true and limit our analysis to the legal dispute ii sec_280e sec_280e was enacted in response to a decision by this court and provides no deduction or credit shall be allowed for any amount_paid or incurred during the taxable_year in carrying on any trade_or_business if such trade_or_business or the activities which comprise such trade_or_business consists of trafficking in controlled substances within the meaning of schedule i and ii of the controlled substances act which is prohibited by federal_law or the law of any state in which such trade_or_business is conducted sec_280e applies only to deductions attributable to a taxpayer’s drug- related trade_or_business and does not generally disallow deductions attributable to a taxpayer’s non-drug-related business 128_tc_173 although petitioner references gross_receipts sec_280e is a tax on gross_income despite efforts by several states to legalize marijuana use to varying degrees it remains a schedule i controlled substance within the meaning of the controlled sec_280e was enacted in response to edmondson v commissioner tcmemo_1981_623 in which we allowed certain deductions incurred in connection with an illegal drug trade see s rept no vol pincite u s c c a n substances act pub_l_no sec c stat pincite codified as amended pincite u s c sec_812 see c f_r sec d consistent with this designation we have held that the limitations imposed by sec_280e are applicable to the ever-increasing number of marijuana businesses operating legally under state law 139_tc_19 aff’d 792_f3d_1146 9th cir champ t c pincite iii petitioner’s eighth amendment argument petitioner urges us to hold that sec_280e as applied in this case is unconstitutional under the eighth amendment to the constitution which provides excessive bail shall not be required nor excessive fines imposed nor cruel and unusual punishments inflicted to conclude that sec_280e violates the eighth amendment’s excessive fines clause we must accept that the eighth amendment applies to corporations that sec_280e operates as a penalty and that the penalty in this case is excessive because we find that sec_280e is not a penalty provision we will not address petitioner’s other arguments 4in 492_us_257 ndollar_figure the supreme court declined to reach the issue of whether the eighth amendment applies to corporations at least some justices apparently thought it does but the supreme court did not rule on the matter see id pincite continued the eighth amendment’s protection against excessive fines guards against abuses of government’s punitive or criminal-law-enforcement authority and applies to civil and criminal penalties alike timbs v indiana ___ u s ___ ___ 139_sct_682 see 509_us_602 ‘the notion of punishment as we commonly understand it cuts across the division between the civil and the criminal_law ’ thus the question is not as the united_states would have it whether forfeiture is civil or criminal but rather whether it is punishment quoting 490_us_435 a penalty has been described as an exaction imposed by statute as punishment for an unlawful act 282_us_568 see also kokesh v sec u s ___ ___ 137_sct_1635 a ‘penalty’ is a ‘punishment whether corporal or pecuniary imposed and enforced by the state for a crime or offen s e against its laws ’ quoting 146_us_657 petitioner argues that the aim of sec_280e is to punish rather than tax and therefore it is a penalty continued o’connor j concurring in part and dissenting in part if a corporation is protected by the due process clause it is also protected by the excessive fines clause we need not reach that argument today and thus decline to state whether the eighth amendment applies to corporations that must be limited by the excessive fines clause of the eighth amendment we disagree congress has the power to lay and collect income taxes under article i section of the constitution the sixteenth_amendment grants congress the power to lay and collect taxes on incomes from whatever source derived without requiring apportionment among the states as required by article i the supreme court has held that any deductions from gross_income are a matter of legislative grace and can be reduced or expanded in accordance with congress’ policy objectives 503_us_79 292_us_435 see 70_tc_279 under the sixteenth_amendment t he power of congress to tax gross_income is unquestionable 96_f2d_956 9th cir aff’g 35_bta_1 unlike in other contexts where the supreme court has found a financial burden to be a penalty disallowing a deduction from gross_income is not a punishment cf kokesh u s at ___ s ct pincite4 sec_5the sixteenth_amendment was added in in response to the supreme court’s decision in 158_us_601 that a tax on income from real and personal_property was a direct_tax requiring apportionment under article i of the constitution the sixteenth_amendment removed the apportionment requirement for tax on gross_income disgorgement bears all the hallmarks of a penalty it is imposed as a consequence of violating a public law and it is intended to deter not to compensate 296_us_287 holding that an excise_tax that sought to punish retailers who violated state law was a penalty under the tenth amendment deductions from gross_income do not turn on equitable considerations rather they are pure acts of legislative grace the prudence of which is left to congress 308_us_488 305_us_281 730_f2d_1245 9th cir aff’g tcmemo_1982_414 248_f2d_742 10th cir 32_bta_949 aff’d 85_f2d_846 3d cir congress is free to grant restrict and deny deductions as it sees fit 110_f2d_655 9th cir aff’d 311_us_55 74_f2d_163 10th cir petitioner contends that sec_280e is similar to a federal excise_tax targeting violators of state liquor laws that the supreme court in constantine u s pincite held was a penalty for purposes of the tenth amendment which reserves for the states powers not specifically delegated to the federal government by the constitution at the time of constantine prohibition under the eighteenth amendment had been repealed although some states’ laws still made alcohol illegal the supreme court focused on the fact that the excise_tax only applied to and punished retailers selling liquor in violation of state law as there was no federal interest in punishing state law violators the tax was unconstitutional under the tenth amendment id pincite holding that the excise_tax was a clear invasion of the police power inherent in the states reserved from the grant of powers to the federal government by the constitution and improperly intruded on a state’s authority to penalize infractions of the state’s criminal code by its own citizens in contrast sec_280e is enacted under congress’ unquestionable authority to tax gross_income pursuant to the sixteenth_amendment and is directed at persons who operate a business in violation of state or federal_law see sec_280e s uch trade_or_business consists of trafficking in controlled substances which is prohibited by federal_law or the law of any state in which such trade_or_business is conducted sec_280e is directly tied to 6the supreme court explained that the excise_tax was in existence during the life of the eighteenth amendment and during prohibition congress had the power to impose penalties for violations of national prohibitory laws 296_us_287 however when the supreme court addressed the constitutionality of the excise_tax the tax only punished violators of state law congress’ policy objective to limit and deter trafficking in illegal controlled substances see champ t c pincite sec_280e and its legislative_history express a congressional intent to disallow deductions attributable to a trade_or_business of trafficking in controlled substances see also s rept no vol pincite u s c c a n to allow drug dealers the benefit of business_expense deductions is not compelled by the fact that such deductions are allowed to other legal enterprises it is not simply an attempt by congress to punish violators of state law with no legitimate federal objective cf constantine u s pincite petitioner does not cite and we are not aware of any case where the disallowance of a deduction was construed a penalty this is especially telling given that congress enacted sec_280e over years ago in and over that years it has never been held to be a penalty by any federal court see tax equity and fiscal responsibility act of pub_l_no sec_351 stat pincite the overwhelming precedent establishing that deductions from gross 7similarly we are not aware of any cases holding that the eighth amendment is implicated in the disallowance of a deduction under sec_162 first enacted in which disallows deductions for bribes kickbacks or other_payments paid to government officials and illegal under state or federal_law see technical amendments act of pub_l_no sec_5 stat pincite income are a matter purely left to congressional discretion by the sixteenth_amendment explains why over the last years an eighth amendment attack on any section of the code that limits deductions from gross_income has been a nonstarter in fact courts have routinely held that the denial of a deduction does not violate the eighth amendment see eg alpenglow botanicals llc v united_states 894_f3d_1187 10th cir holding that denial of deductions under sec_280e is not a penalty for purposes of the eighth amendment cert_denied 139_sct_2745 murillo v commissioner tcmemo_1998_13 wl at holding that denial of a loss deduction for forfeited money does not violate the eighth amendment aff’d 166_f3d_1201 2d cir bermingham v commissioner tcmemo_1994_69 wl at holding that limitation of an individual_retirement_account deduction does not violate the eighth amendment 949_fsupp_787 e d wash t he denial of any deduction for the forfeited proceeds from illegal_drug_trafficking cannot be an excessive fine under the eighth amendment aff’d 152_f3d_1200 9th cir the sixteenth_amendment does not accommodate the assertion that the disallowance of a deduction is a penalty there is simply no way to reconcile the argument that sec_280e creates a penalty with the authority of congress to tax gross_income therefore we hold that sec_280e is not a penalty provision and consequently the eighth amendment’s excessive fines clause does not apply iv petitioner’s other arguments petitioner makes two additional arguments to attack sec_280e first it reasons that sec_280e limits only deductions under sec_162 and deductions under sec_164 and sec_167 are allowed notwithstanding sec_280e second it maintains that sec_280e does not apply to a legally operated marijuana business because legal operations do not traffic in controlled substances we will examine and reject each of these arguments in turn a sec_164 and sec_167 petitioner would have us find that sec_280e applies only to sec_162 deductions according to petitioner the text of sec_280e tracks that of sec_162 which allows for all ordinary and necessary business_expense 8our holding today is consistent with the only u s court_of_appeals to have considered this issue see alpenglow botanicals llc v united_states 894_f3d_1187 10th cir holding that sec_280e is not a penalty provision in this opinion we address only the application of the eighth amendment to sec_280e we do not rule out constitutional challenges to congress’ authority to tax gross_income in other situations see eg 469_f2d_466 10th cir rev’g 55_tc_113 sec_164 provides that certain taxes shall be deductible for the tax_year in which they are paid_or_accrued sec_167 allows for depreciation_deductions deductions suggesting that sec_280e should apply only to limit sec_162 deductions however petitioner’s argument misses the first line of sec_280e no deduction or credit shall be allowed emphasis added congress could not have been clearer in drafting this section of the code the broader statutory scheme also supports our conclusion that sec_280e means what it says--no deductions under any section shall be allowed for businesses that traffic in a controlled substance sec_261 in part ix of subchapter_b of chapter of the code provides that no deduction shall in any case be allowed in respect of the items specified in this part sec_280e is in part ix similarly sec_161 provides that deductions found in part vi of subchapter_b of chapter of the code are allowed subject_to the exceptions provided in part ix part vi provides a comprehensive list of allowable deductions for taxpayers this list includes sec_162 and sec_165 deductions which we have previously disallowed pursuant to sec_280e see champ t c pincite disallowing sec_162 deductions under sec_280e beck v commissioner tcmemo_2015_149 at disallowing a sec_165 loss deduction under sec_280e as relevant here part vi also includes sec_164 and sec_167 two additional sections petitioner believes would allow it a deduction clearly sec_164 and sec_167 are limited by the exceptions in part ix including sec_280e thus sec_280e precluded petitioner from taking any deductions under sec_164 and sec_167 that are tied to its medical marijuana dispensary b trafficking finally petitioner argues that sec_280e applies only to businesses that engage in illegal or disreputable sales of controlled substances for support it points to the word trafficking in sec_280e and contends that this word implies some unsavory or illicit purpose in the business operations petitioner has offered us no compelling reason to overrule our caselaw rejecting this argument see eg olive v commissioner t c pincite champ t c pincite canna care inc v commissioner tcmemo_2015_206 at t he sale of medical marijuana pursuant to california law constitutes trafficking within the meaning of sec_280e aff’d 694_fedappx_570 9th cir see also patients mut assistance collective corp v commissioner 151_tc_176 medical marijuana is a schedule i controlled substance and dispensing it pursuant to california law is ‘trafficking’ within the meaning of sec_280e thus we hold that the use of the word trafficking in sec_280e encompasses petitioner’s medical marijuana dispensary legally operated under california state law v conclusion our precedent is unambiguous congress rather than this court is the proper body to redress petitioner’s grievances we are constrained by the law and congress has not carved out an exception in sec_280e for businesses that operate lawfully under state law until then petitioner is not entitled to deduct expenses_incurred in the operation of its drug-related business in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing reviewed by the court an appropriate order will be issued thornton marvel paris kerrigan buch lauber nega pugh and ashford jj agree with this opinion of the court urda j did not participate in the consideration of this opinion lauber j concurring i join the opinion of the court without reserva- tion and write briefly in response to judge copeland’s partial dissent judge copeland dissents from the opinion of the court’s conclusion that sec_280e is not a penalty provision copeland op p she adopts as her first premise the court’s acknowledgment that s ection 280e is directly tied to congress’ policy objective to limit and deter trafficking in illegal controlled substances see op ct pp copeland op p she adopts as her second premise a statement in 524_us_321 a case involving asset forfeiture imposed as part of a criminal sentence the court there noted that d eterrence has traditionally been viewed as a goal of punishment id pincite see copeland op note from these premises she concludes that the objective of sec_280e is clearly in the nature of a penalty for purposes of scrutiny under the eighth amendment see copeland op p with all due respect the premises do not support the conclusion while de- terrence is one goal of the criminal justice system it is also an objective that per- vades the internal_revenue_code code hundreds of code provisions are de- signed to deter activity that congress believes to be undesirable but this does not make these provisions in the nature of a penalty for eighth amendment pur- poses sec_4911 and sec_4912 for example impose excise_taxes on improper ex- penditures by public_charities sec_4941 imposes an excise_tax on self-dealing by private_foundations sec_6671 through impose assessable_penalties for such activities as promoting_abusive_tax_shelters sec_6700 aiding and abet- ting understatements of tax sec_6701 failing to furnish information about report- able transactions sec_6707 and furnishing fraudulent statements to various par- ties sec_6690 sec_6720 and sec_6663 imposes a civil_fraud penalty equal to of an underpayment_of_tax due to fraud these penalties can be extremely large relative to the conduct meant to be deterred see eg sec_4941 im- posing tax equal to of amount_involved sec_6700 imposing penalty equal to dollar_figure per occurrence or of gross_income derived from activity sec_6707 imposing penalty of dollar_figure or up to of gross_income derived from activity i am aware of no authority for the proposition that these code provisions run afoul of the eighth amendment the fact that congress seeks to deter certain conduct does not make the sanction a fine or punishment within the meaning of the eighth amendment and the fact that congress has ordained large mone- tary sanctions to dissuade people from doing certain things is insufficient without more to invoke serious constitutional scrutiny nor does the calculus change because the activity congress deems undesir- able also happens to be illegal sec_162 for example disallows a deduc- tion for any payment that constitutes an illegal_bribe or kickback sec_162 disallows deductions for fines and other_payments made in relation to the viola- tion of any law like sec_280e these provisions are directly tied to con- gress’ policy objective to limit and deter illegal activity but i am aware of no authority for the proposition that they constitute punishment so as to attract con- stitutional scrutiny under the eighth amendment as the opinion of the court correctly observes the power of congress to tax gross_income is unquestionable see op ct p citing 96_f2d_956 9th cir aff’g 35_bta_1 and deductions from gross_income are a matter of legislative grace see ibid citing 503_us_79 the denial of deductions for costs incurred in selling cannabis like the denial of deductions for costs incurred in bribing government officials directly serves the revenue-raising function of the tax law indeed the denial of deductions of any sort predictably raises revenue by increasing taxpayers’ net taxable_income there is no plausible authority for the proposition that sec_280e punishes taxpayers within the meaning of the eighth amendment by denying deductions for business_expenses marvel ashford and goeke jj agree with this concurring opinion morrison j concurring petitioner’s motion for partial summary_judgment seeks a ruling that sec_280e violates the eighth amendment’s prohibition on excessive fines see u s const amend viii the opinion of the court holds that sec_280e is not a fine i do not advance a view as to whether sec_280e is a fine even if sec_280e were a fine petitioner has not shown it would be excessive as applied to petitioner therefore the court is correct to deny petitioner’s motion for partial summary_judgment foley c j agrees with this concurring opinion 1nor do i advance a view as to whether the excessive fines clause of the eighth amendment applies to corporations gustafson j concurring in part and dissenting in part as to whether we must deny the motion for partial summary_judgment filed by petitioner ncsba i concur with the majority but for a different reason ie because the motion does not show that there is no genuine dispute as to whether the penalty at issue is excessive but i otherwise dissent from the opinion of the court because i would hold that sec_280e imposes a penalty for purposes of the eighth amendment to the constitution sec_280e provides no deduction or credit shall be allowed for any amount_paid or incurred during the taxable_year in carrying on any trade_or_business if such trade_or_business consists of trafficking in controlled substances ie drugs illegal under federal_law emphasis added ncsba a dealer in marijuana which is a drug illegal under federal_law contends that this statute violates the eighth amendment which forbids excessive fines the opinion of the court holds today that sec_280e does not violate the eighth amendment because sec_280e does not impose a fine or penalty but instead simply disallow s a deduction from gross_income see op ct p and because income_tax deductions do not turn on equitable considerations rather they are pure acts of legislative grace the prudence of which is left to congress under the sixteenth_amendment see id p i would hold otherwise i because the sixteenth_amendment gives congress only the power to tax incomes congress does not have the prerogative to disallow deductions to such an extent that the resulting tax fails to be a tax on income whatever prerogative congress has to extend or deny legislative grace in the taxation of income is limited by the constitution a congress has the power to tax incomes under the constitution congress has the power to tax see u s const art i sec that power was conferred subject_to certain restrictions including the requirement that direct taxes be apportioned among the states see id sec_2 cl sec cl this apportionment requirement created constitutional problems with an income_tax see 158_us_601 so the sixteenth_amendment was ratified in to except a federal_income_tax from that apportionment requirement the sixteenth_amendment provides the congress shall have power to lay and collect taxes on incomes from whatever source derived without apportionment among the several states emphasis added under the income_tax as congress has enacted it a taxpayer is entitled to deduct business_expenses from his gross_income and any resulting profit is then subject_to tax in the u s supreme court first spoke of legislative grace to allow deductions when it stated in 292_us_435 the power to tax income like that of the new corporation is plain and extends to the gross_income whether and to what extent deductions shall be allowed depends upon legislative grace and only as there is clear provision therefor can any particular deduction be allowed in that case a predecessor_corporation had losses that it had never been able to deduct for income_tax purposes and a successor_corporation attempted to carry those losses forward to a subsequent year and deduct them in a manner that the statute did not permit but the supreme court upheld the disallowance of the deduction of those losses since then the adage that deductions constitute legislative grace has become commonplace in tax opinions the notion of deductions being legislative grace which congress has the discretion to extend or to deny is easy to understand when as in new colonial ice co the deduction claimed is for previous tax years’ net losses sustained by a different taxpayer congress could grant such a deduction or not because the 1i have used the adage in opinions myself most recently and for the last time in graffia v commissioner tcmemo_2013_211 at deductions are a matter of legislative 580_fedappx_474 7th cir if this legislative grace adage denotes something true it unfortunately seems to connote that the government exercises largesse when it lets the taxpayer keep some of his income and the opinion of the court illustrates the way in which the adage can be invoked to distort or exaggerate congress’s discretion under the sixteenth_amendment absence of a deduction for the previous year’s net_loss of the predecessor_corporation was not an expense that was incurred in the successor corporation’s production of revenues for the current_year the absence of that loss carryover deduction did not affect the character of the current tax as a tax on the taxpayer’s income for purposes of the sixteenth_amendment legislative grace is similarly present when the deduction at issue has nothing to do with the production of taxable income--such as a deduction for a charitable_contribution under sec_170 in such an instance it is evident that congress may grant such a deduction or not if congress were to impose an income_tax unreduced by any deduction for charitable giving then the absence of a charitable_contribution_deduction would not affect the character of the tax as a tax on incomes for purposes of the sixteenth_amendment rather the donor would have been taxed 2the court made this point explicit the statutes pertaining to the determination of taxable_income have proceeded generally on the principle that there shall be a computation of gains and losses on the basis of a distinct accounting for each taxable_year and only in exceptional situations clearly defined has there been provision for an allowance for losses suffered in an earlier year 292_us_435 emphasis added it is such exceptional situations in which congress may grant or deny legislative grace new colonial ice co should not be read to confer on congress the prerogative to deny all ordinary deductions when it purports to tax income on his income and any contribution he made to charity would have come from his post-tax income b income must take account of basis and cost_of_goods_sold very different would be an attempt by congress to tax gross_proceeds from the sale of a capital_asset without allowing a taxpayer to account for his basis in the property in calculating his taxable gain a taxpayer who had bought blackacre for dollar_figure and then sold it for dollar_figure would have received no gain but rather would have suffered a loss of dollar_figure see sec_1001 c if congress were to attempt to use its power under the sixteenth_amendment to tax his gross_proceeds of dollar_figure as if it were income the attempt would fail likewise a congressional attempt to tax the gross_receipts of a business engaged in sales should fail a taxpayer who purchased widgets at a cost of dollar_figure each and sold them at a price of dollar_figure each would have gross_receipts or sales of dollar_figure which after being reduced by the cost_of_goods_sold cogs of dollar_figure 3see 247_us_179 whatever difficulty there may be about a precise and scientific definition of ‘income ’ it imports as used here something entirely distinct from principal or capital either as a subject of taxation or as a measure of the tax conveying rather the idea of gain or increase arising from corporate activities ‘income may be defined as the gain derived from capital from labor or from both combined’ emphasis added quoting 231_us_399 but see 348_us_426 n distinguishing stratton’s indep ltd and doyle discussed below in part i c analogous to basis in the blackacre example would yield a loss of dollar_figure given that obvious loss congress could not tax the gross_receipts of dollar_figure as if it were income rather as the court_of_appeals for the tenth circuit has explained to ensure taxation of income rather than sales the ‘cost of goods sold’ is a mandatory exclusion from the calculation of a taxpayer’s gross_income alpenglow botanicals llc v united_states 894_f3d_1187 10th cir aff’g no 16-cv-00258-rm-cbs wl d colo date that is under the sixteenth_amendment it is mandatory to allow a reduction for cogs since we do not know whether a taxpayer-seller had any income at all until we know whether the price he obtained for the item he sold exceeded the cost he had incurred to produce that item c income is gain the taxation of income must take account of the basis in a capital_asset and of the cogs of inventory--not merely as an exercise of legislative grace but as mandatory under the sixteenth_amendment of the constitution why -- a proper regard for the genesis of the sixteenth_amendment as well as its very clear language requires also that this amendment shall not be extended by loose construction i t becomes essential to distinguish between what is and is not income as the term is there used and to apply the distinction as cases arise according to truth and substance without regard to form for the present purpose we require only a clear definition of the term income as used in common speech in order to determine its meaning in the amendment after examining dictionaries in common use we find little to add to the succinct definition income may be defined as the gain derived from capital from labor or from both combined 252_us_189 emphasis added quoting 247_us_179 thus these mandatory exclusion s of basis and cogs which the court_of_appeals acknowledged in alpenglow arise not from any express constitutional rule about cogs or basis but rather from the very meaning of the incomes that the sixteenth_amendment permits congress to tax t he essential matter is a gain a profit eisner v macomber u s pincite see also doyle u s pincite ‘income’ convey s the idea of gain or increase arising from corporate activities congress taxes something other than a taxpayer’s income when it taxes gross_receipts without accounting for basis or cogs--and i would hold when it taxes gross_receipts without accounting for the ordinary and necessary expenses that are incurred in the course of business and must be paid before one can be said to have gain the court_of_appeals explicitly so held in 87_f2d_323 2d cir it will be well to note at the start that our scheme of income_taxation provides for a method of computation whereby all receipts during the taxable_period which are defined as gross_income are gathered together and from the total are taken certain necessary items like cost of property sold ordinary and necessary expenses_incurred in getting the so-called gross_income depreciation depletion and the like in order to reduce the amount computed as gross_income to what is in fact income under the rule_of 252_us_189 40_sct_189 64_led_521 a l r and so lawfully taxable as such in this way true income is ascertained by taking from gross_income as defined that which is necessary as a matter of actual fact in order to determine what as a matter of law may be taxed as income while such subtractions are called deductions as indeed they are they are not to be confused with deductions of another sort like personal exemptions deductions for taxes paid losses sustained in unrelated transactions and other like privileges which congress has seen fit to accord to income taxpayers under classifications it has established while the first kind of deductions are inherently necessary as a matter of computation to arrive at income the second may be allowed or not in the sound discretion of congress such deductions as distinguished from the first kind are allowed by congress wholly as a matter of grace 292_us_435 54_sct_788 78_led_1348 van vleck v 4if ‘income’ may be defined as the gain derived from capital from labor or from both combined stratton’s indep ltd v howbert u s pincite emphasis added then a business’s cost of labor should be no less deductible than its cost to acquire items it sells commissioner f 2d c c a gillette v commissioner f 2d c c a emphasis added the district_court in alpenglow botanicals wl at set davis aside by stating t he second circuit’s explanation of taxable_income is dicta and the supreme court itself has placed its decision in eisner into context notably in c i r v glenshaw glass co 348_us_426 75_sct_473 the supreme court explained that the characterization of income in eisner served a useful purpose for distinguishing gain from capital b ut it was not meant to provide a touchstone to all future gross_income questions the issue in eisner v macomber was the taxability of a stock_dividend raising questions admittedly different from those in this case and in alpenglow and the supreme court did indeed observe in glenshaw glass u s pincite that the definition in eisner v macomber was not meant to provide a touchstone to all future gross_income questions however even after glenshaw glass one can still say implicit in this construction in eisner v macomber of income as it is used in the sixteenth_amendment is the concept that gain is an indispensable ingredient of ‘income ’ and it is this concept which provides the standard by which we must determine whether the tax is a tax on ‘income’ within the meaning of the 16th amendment 32_tc_653 train j dissenting emphasis in original aff’d 277_f2d_16 3d cir again eisner v macomber u s pincite held that the essential matter is a gain a profit and this essential point is hardly dictum d sec_280e results in a tax on something other than income to state the generality that business deductions are mandatory under the sixteenth_amendment is not to specify which particular deductions may be mandatory by simply authorizing a tax on incomes the constitution manifestly granted congress wide latitude in implementing its authority and defining incomes congress has had to make decisions about whether and how deductions will be allowed disallowed or limited for various business_expenses and it is well settled that great leeway is given to congress cottrell v commissioner tcmemo_1970_218 29_tcm_956 citing 39_f2d_540 2d cir consequently a constitutional challenge to the statutory disallowance of a particular business deduction will seldom succeed 5a different sort of disallowance was at issue in 277_us_508 discussed below in note besides nat’l life ins co i am not aware of any instance in which a constitutional challenge to the disallowance of a business deduction has succeeded but sec_280e does not prompt a question as to the constitutionality of disallowing a deduction see op ct p emphasis added congress does not by that statute simply deny a deduction as it does for example in sec_162 when it disallows a deduction for the payment of fines rather sec_280e provides no deduction or credit shall be allowed for any amount_paid or incurred during the taxable_year emphasis added where sec_280e applies it allows no deduction it disallows all deductions the result of sec_280e is that the determination of the supposed income_tax_liability of a taxpayer trafficking in illegal drugs bypasses altogether any inquiry as to his gain this point is illustrated by expanding upon the example of the widget seller suppose he purchased widgets at a cost of dollar_figure per widget instead of dollar_figure as above yielding cogs of dollar_figure and suppose that for his business he leased a retail_space for dollar_figure and paid wages of dollar_figure to employees yielding additional expenses of dollar_figure so that his out-of-pocket expenditures_for cogs dollar_figure and additional expenses dollar_figure totaled dollar_figure if he then sold the widgets at a price of dollar_figure each he would have gross_receipts of dollar_figure which would after being reduced by his total costs of dollar_figure the sum of cogs and total expenses yield a loss of dollar_figure no one would propose that this seller had any gain and if his product had been not widgets costing dollar_figure but illegal drugs costing the same amount he would have the same negative outcome--a loss of dollar_figure but despite this obvious loss sec_280e would disallow any deduction for his rent and wage expenses totaling dollar_figure leaving him with gross_receipts of dollar_figure less cogs of dollar_figure yielding a supposed taxable_income of dollar_figure--despite his having incurred not gain but loss sec_280e would fabricate gain where there was none and would impose a tax based on artificial income i would hold that this wholesale disallowance of all deductions transforms the ostensible income_tax into something that is not an income_tax at all but rather a tax on an amount greater than a taxpayer’s income within the meaning of the sixteenth_amendment accordingly i would hold that the sixteenth_amendment does not permit congress to impose such a tax and that sec_280e is therefore unconstitutional ii even if congress has an otherwise unrestricted power to withhold its legislative grace and disallow deductions it cannot do so in a manner that violates other constitutional limitations such as the eighth amendment a a broad reading of congress’s income-taxing power under the sixteenth_amendment does not avoid the eighth amendment issue assuming however that deductions are indeed purely matters of legislative grace to the full extent that the opinion of the court concludes that proposition does not end the constitutional analysis as the opinion seems to suggest we must not forget that the right to select the measure and objects of taxation devolves upon the congress and such selections are valid unless constitutional limitations are overstepped 220_us_107 emphasis added even if no taxpayer has a constitutional right to deductions for ordinary and necessary business_expenses and even if congress can therefore broadly disallow deductions without exceeding its authority under the sixteenth_amendment congress’s authority is still restrained if that disallowance violates any other constitutional provision under the broadest possible notion of congress’s prerogative to extend legislative grace in tax matters congress could not for example allow tax exemption to organizations of one religion but 6see planned parenthood of greater ohio v hodges 917_f3d_908 6th cir the government may not deny an individual a benefit even one an individual has no entitlement to on a basis that infringes his constitutional rights emphasis added see also nat’l life ins co u s pincite the suggestion that as congress may or may not grant deductions from gross_income at pleasure it can deny to one and give to another is specious but unsound in nat’l life ins co a life_insurance_company successfully challenged the special regime for taxation of such companies because the statute effectively disallowed the deduction of--and thus imposed tax on--interest from tax-exempt_bonds which the court evidently held unconstitutional with little elaboration a holding criticized in a dissent by justice brandeis that ultimate holding is difficult but the proposition quoted above surely remains valid deny it to organizations of another nor allow a deduction to an individual of one sex but disallow it to an individual of the other even if under the sixteenth_amendment congress is otherwise free to grant restrict and deny deductions as it sees fit see op ct p it is certainly not free to do so in violation of the first amendment or the fifth_amendment if a taxpayer complains that the disallowance of a deduction violates his first amendment or fifth_amendment rights it would widely miss the mark to dismiss his complaint with the maxim that deductions are a matter of legislative grace under the sixteenth_amendment even if deductions are a matter of legislative grace the disallowance of deductions must pass muster not only under the sixteenth_amendment but also under all other constitutional standards 7see eg 41_tc_719 although tax benefits may be matters of legislative grace nevertheless a denial of such benefits granted to others of essentially the same class may well rise to the level of an unconstitutional discrimination it is true that deductions are a matter of legislative grace and that they must be authorized by a clear provision under which the taxpayer must qualify 292_us_435 425_f2d_1335 10th cir however if the congress determines to grant deductions of a general type a denial of them to a particular class may not be based on an invidious discrimination 469_f2d_466 10th cir rev’g 55_tc_113 in the same way congress is not free in implementing the sixteenth_amendment to deny deductions in a manner that violates the eighth amendment petitioner’s excessive fines argument is not foreclosed by showing that the sixteenth_amendment permits the disallowance effected by sec_280e we must determine separately whether sec_280e violates the eighth amendment b the eighth amendment’s prohibition of excessive fines is a fundamental constitutional protection of liberty the eighth amendment taken almost verbatim from the english bill of rights see timbs v indiana u s ___ ___ 139_sct_682 provides excessive bail shall not be required nor excessive fines imposed nor cruel and unusual punishments inflicted emphasis added the supreme court has had very recent occasion to affirm that-- the protection of the eight amendment against excessive fines guards against abuses of government’s punitive or criminal law- enforcement authority this safeguard we hold is fundamental to our scheme of ordered liberty with dee p root s in our history and tradition id at ___ s ct pincite first alteration added quoting 561_us_742 in a concurring opinion justice thomas elaborated d uring virginia’s ratifying convention patrick henry pointed to virginia’s own prohibition on excessive fines and said that it would depart from the genius of your country for the federal constitution to omit a similar prohibition debate on virginia convention june in debates on the federal constitution j elliot 2d ed henry continued w hen we come to punishments no latitude ought to be left nor dependence put on the virtue of representatives to define punishments without this control ibid justice story explained that the eighth amendment was adopted as an admonition to all departments of the national government to warn them against such violent proceedings as had taken place in england in the arbitrary reigns of some of the stuarts when e normous fines and amercements were sometimes imposed j story commentaries on the constitution of the united_states pp story included the prohibition on excessive fines as a right along with the right to bear arms and others protected by the bill of rights that operates as a qualification upon powers actually granted by the people to the government without such a restrict ion the government’s exercise or abuse of its power could be dangerous to the people id pincite the right against excessive fines traces its lineage back in english law nearly a millennium and from the founding of our country it has been consistently recognized as a core right worthy of constitutional protection id at ___ s ct pincite thomas j concurring in the judgment wherever excessive fines are implicated this protection should be vindicated iii sec_280e imposes a fine under the eighth amendment even if deductions are indeed wholly matters of legislative grace i would hold that the application of sec_280e results in the imposition of a fine for purposes of the eighth amendment’s excessive fines clause a a penalty is an exaction imposed as punishment for an unlawful act in distinguishing penalties from taxes this court has explained that ‘if the concept of penalty means anything it means punishment for an unlawful act or omission ’ 567_us_519 quoting 518_us_213 citing 282_us_568 a penalty as the word is here used is an exaction imposed by statute as punishment for an unlawful act an eighth amendment fine or penalty may be criminal or civil 509_us_602 t he excessive fines clause was intended to limit only those fines directly imposed by and payable to the government 492_us_257 sec_280e is plainly directed toward the unlawful act of trafficking in controlled substances it fundamentally alters the normal income_tax_liability by disallowing all deductions the increased income_tax_liability that results from that disallowance is imposed and collected by the government and that liability is plainly intended at least in part to punish and deter11 that unlawful activity nonetheless both the opinion of the court and the commissioner’s brief essentially begin and end with the contention that because the resulting liability is within congress’s sixteenth_amendment power to impose as an income_tax and is called an income_tax it cannot be a fine or penalty i believe that contention is mistaken 9cf dep’t of revenue of mont v kurth ranch 511_us_767 this state tax on marijuana imposed on criminals and no others departs so far from normal revenue laws as to become a form of punishment taken as a whole this drug tax is too far-removed in crucial respects from a standard tax_assessment to escape characterization as punishment emphasis added 10in deciding in austin whether civil asset forfeitures had the purpose to punish the supreme court acknowledged that forfeitures often serve d more than one purpose but that the court needed only to determine whether it can only be explained as serving in part to punish see 509_us_602 emphasis added deterrence has traditionally been viewed as a goal of punishment 524_us_321 the majority admits that s ection 280e is directly tied to congress’ policy objective to limit and deter trafficking in illegal controlled substances see op ct pp that objective is clearly penal therefore the purpose of sec_280e is punitive under the first prong of the requisite eighth amendment analysis see supra part ii b an exaction labeled as an income_tax may still be a fine an exaction by the government may be a fine or penalty even if it is not labeled as suchdollar_figure the excessive fines prohibition of the eighth amendment would be toothless indeed if congress could evade it by the simple device of imposing its fine as an income_tax the opinion of the court asserts that disallowing a deduction from gross_income is not a punishment see op ct p but i do not see why this is so i note first that again this case involves not the disallowance of a deduction but instead the wholesale disallowance of all deductions second the punishment visited by sec_280e is not the disallowance of deductions per se but rather the increased tax liability--uniquely imposed on drug traffickers--that results from that disallowance although taxes that seek to influence conduct are nothing new nfib u s pincite there comes a time in the extension of the penalizing features of the so-called tax when the tax loses its character as such and becomes a mere 12see 296_us_287 if in reality it is a penalty it cannot be converted into a tax by so naming it and we must ascribe to it the character disclosed by its purpose and operation regardless of name fn ref omitted 13see also op ct p petitioner does not cite and we are not aware of any case where the disallowance of a deduction was construed a penalty emphasis added penalty with the characteristics of regulation and punishment 292_us_40 see also bailey v drexel furniture co 259_us_20 holding that an exaction although labeled a tax was not in fact authorized by congress’s taxing power c the analysis in alpenglow botanicals was inadequate the opinion of the court observes that its proposed holding is consistent with the only u s court_of_appeals to have considered this issue --ie alpenglow botanicals f 3d pincite see op ct note but i submit that alpenglow botanicals is not persuasive because the court_of_appeals for the tenth circuit never performed an eighth amendment constitutional analysis suited to that case but relied instead on an inapposite authority in reaching its conclusion that sec_280e does not impose a penalty for that proposition the court of appeals’ opinion in alpenglow botanicals relied on its prior opinion in 855_f3d_1111 10th cir but that reliance was misplaced in green solution retail inc f 3d pincite1 the court_of_appeals had decided only a question of statutory construction--ie whether sec_280e is a penalty for purposes of the prohibition in the anti-injunction_act aia sec_7421 of restraining the assessment or collection of any_tax --and not the constitutional question of whether sec_280e imposes a penalty for purposes of the eighth amendment as the supreme court explained in nfib u s pincite it is up to congress whether to apply the anti-injunction_act to any particular statute so it makes sense to be guided by congress’s choice of label on that question and the court held that that label of penalty is fatal to the application of the anti- injunction act that choice does not however control whether an exaction is within congress’s constitutional power to tax id emphasis added that is to say an analysis more deferential to congress is prescribed by the supreme court for the statutory construction_issue of determining whether the aia applies ie the question present in green solution retail inc but a functional_analysis less deferential to congress is appropriate for determining the constitutional question of whether an exaction is within congress’s power to tax--ie the question presented in nfib in constantine in alpenglow and in this case see nfib u s pincite disregarding the penalty designation in the affordable_care_act and examining the penalty’s substance and effect using a functional approach iv conclusion i would hold that the sixteenth_amendment does not give congress the unrestricted power to impose as a tax on incomes the liability arising from the disallowances of sec_280e i would hold that sec_280e imposes a fine or penalty for purposes of the eighth amendment and that further proceedings are needed here to address two questions whether the protections of the eighth amendment extend to corporate taxpayers14 and whether the penalty resulting from sec_280e is excessive --questions not reached in the opinion of the court gale j agrees with parts ii and iii of this concurring in part and dissenting in part opinion copeland j agrees with this concurring in part and dissenting in part opinion 14the supreme court has reserved ruling on the question whether a corporation is entitled to eighth amendment protections see 492_us_257 ndollar_figure copeland j concurring in part and dissenting in part i join in judge gustafson’s concurrence and dissent but expand upon his parts ii and iii and highlight the unique aspects of sec_280e for further constitutional inquiry even if sec_280e is characterized as a penalty provision petitioner in its partial summary_judgment motion has not set forth evidence of excessiveness thus i concur in the result of the opinion of the court i would deny the partial summary_judgment motion on that ground however i dissent from the opinion of the court’s conclusion that sec_280e is not a penalty provision one of the main questions petitioner presents to the court in its partial summary_judgment motion is whether sec_280e is a penalty provision and is excessive in violation of the excessive fines clause of the eighth amendment to the constitution the opinion of the court holds that sec_280e is not a penalty provision and therefore does not violate the eighth amendment’s prohibition on excessive fines see op ct p the court reaches that conclusion and avoids performing a constitutional analysis by relying on the oft-quoted maxim that deductions are a matter of legislative grace see op ct p citing 503_us_79 and 292_us_435 as a general matter i agree that congress is free to grant restrict and deny deductions but those actions are still subject_to constitutional limitations the excessive fines clause of the eighth amendment limits the government’s power to extract excessive fines from citizens u s const amend viii fines for this purpose are payments to a sovereign as punishment for some offense 524_us_321 quoting 492_us_257 see also 509_us_602 holding eighth amendment excessive fines clause applies in civil and criminal cases consequently courts determine whether a law is unconstitutional under the excessive fines clause by conducting a two-prong analysis see bajakajian u s pincite first courts determine whether the exaction at issue is a punishment or a penalty1 austin u s pincite see also thomas v commissioner tcmemo_1994_128 wl at aff’d 62_f3d_97 4th cir if it is not the analysis ends there see eg thomas v commissioner wl at however if the court finds that the exaction is punitive thus a 1see op ct p citing kokesh v sec u s ___ ___ 137_sct_1635 a ‘penalty’ is a ‘punishment whether corporal or pecuniary imposed and enforced by the state for a crime or offen s e against its laws ’ quoting 146_us_657 fine then it is unconstitutional only if the fine is excessive bajakajian u s pincite courts have repeatedly held that the substance of the exaction rather than the label given to an item is controlling for example this court has found exactions are penalties if they have the intention or effect of punishing the taxpayer 98_tc_165 emphasis added reasoning deficiencies and additions to tax are not punitive thus not fines for eighth amendment purposes because they compensate the united_states for lost revenues and costs incurred in investigating petitioners’ fraud id pincite see 2we note that caselaw supports the view that tax can be remedial revenue raising while seeking to deter noncompliance with tax laws the internal_revenue_code code provisions considered by courts such as additions to tax for civil_fraud are remedial because they aim to protect the revenue and reimburse the government for the expense of investigating fraud see 170_f3d_1232 9th cir aff’g tcmemo_1996_257 similarly the court_of_appeals for the ninth circuit held that penalties for negligence and substantial understatements of income_tax did not violate the eighth amendment because the taxpayer did not establish that they were penal sanctions unrelated to the government’s fundamental interest in raising revenue rather the exactions are purely revenue raising because they serve only to deter noncompliance with tax laws by imposing a financial risk on those who fail to do so 106_f3d_1445 9th cir emphasis added aff’g tcmemo_1993_281 such code provisions encourage proper reporting whereas sec_280e does the opposite it punishes reporting by restricting otherwise allowable noncriminal business deductions for expenses such as wages rent insurance and advertising further sec_280e seeks to punish violators of controlled substance laws a purpose unrelated to the government’s fundamental interest in raising revenue id pincite also murillo v commissioner tcmemo_1998_13 wl at the imposition of liability for a federal_income_tax deficiency has a remedial intent and is not a punishment aff’d 166_f3d_1201 2d cir further the supreme court in evaluating the constitutionality of other laws under different grounds has reasoned that there comes a time in the extension of the penalizing features of the so-called tax when it loses its character as such and becomes a mere penalty with the characteristics of regulation and punishment bailey v drexel furniture co 259_us_20 holding an exaction for the employment of minor children which was labeled a tax functioned as a penalty see also 567_us_519 holding that labeling the healthcare shared responsibility payment under affordable_care_act a penalty was not controlling for it may for constitutional purposes be considered a tax 511_us_767 this tax imposed on criminals and no others departs so far from normal revenue laws as to become a form of punishment 296_us_287 if an exaction is in reality a penalty it cannot be converted into a tax by so naming it and we must ascribe to it the character disclosed by its purpose and operation regardless of name fn ref omitted sec_280e is punitive and requires further analysis under the eighth amendment on two separate grounds first even if sec_280e was not written as a penalty provision it operates as such it attacks an entire industry in this case cannabis businesses and sweeps so broadly as to deny every deduction the code would otherwise allow rather than specify a narrow range of expenses second as judge gustafson explains in his partial dissent congress intended sec_280e to deter the sale of controlled substances to penalize the drug trade as the legislative_history explicitly states see gustafson op pp the opinion of the court’s decision to label sec_280e not a penalty provision see op ct p bypasses further inquiry into the eighth amendment’s prohibition on excessive fines this is not supportable the opinion of the court admits sec_280e is directly tied to congress’ policy objective to limit and deter trafficking in illegal controlled substances see op ct pp that objective is clearly in the nature of a penalty therefore the effect and purpose of 3524_us_321 explaining that d eterrence however has traditionally been viewed as a goal of punishment in the context of a criminal forfeiture law notably the forfeiture law at issue in bajakajian and the controlled substances act pub_l_no sec stat pincite codified as amended pincite u s c sec_812 cross- referenced in sec_280e impose exactions for violations of criminal laws which is inapposite to congress’ remedial goal to deter noncompliance in other provisions of the code in their effort to protect the revenue moreover the eighth continued sec_280e is punitive and requires analysis of excessiveness under the eighth amendment see gustafson op part ii i do not advance a view as to whether the excessive fines clause of the eighth amendment applies to corporations see gustafson op p and note the supreme court has reserved ruling on the question whether a corporation is entitled to eighth amendment protections see 492_us_257 ndollar_figure i do however reject the opinion of the court’s view that sec_280e is not a penalty see op ct pp gale and gustafson jj agree with this concurring in part and dissenting in part opinion continued amendment is a two-prong analysis that is triggered because it was raised by the parties not solely because controlled substances are illegal and i focus on only the punitive prong
